Detailed Action
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.
 
2.	In virtue of this communication, claims 1-9 and 15 are currently pending in this Office Action.

Response to Arguments
3.	In Remarks, applicant presented the arguments mainly based on the amended claim limitations. However, the amended claim limitations are considered obvious by the rationales found in the newly cited prior art.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-5, 7-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. Pub. No.: US 2017/0212206 A1 in view of He et al. Pub. No.: US 2014/0003262 A1.

Claim 1
Kim discloses a node (a target UE in fig. 7-15) for operating in a communication system (communication system in fig. 1-20), the communication system comprising a plurality of anchor nodes (anchor nodes UE 1-N in fig. 10, 12 & 14) having a respective known location (UE 1 positioning response in fig. 10, 12 & 14), the node comprising: 

    PNG
    media_image1.png
    443
    767
    media_image1.png
    Greyscale


a memory (memory 2022 in fig. 20) storing instructions (memory 2022 in fig 20 would be storing instructions as depicted in fig. 10, 12 & 14) that when executed by the processor configure the node to perform steps comprising:
determining that the node requires positioning support from an anchor node of the plurality of anchor nodes (eNodeB in fig. 10-14 determines target UE requiring positioning information after receiving positioning request); 
transmitting a request for positioning support from the anchor node (eNodeB request anchor to UE1-N in S1020 of fig. 10); and
after the transmitting the request, selecting a set of anchor nodes of the plurality of anchor nodes for providing positioning support (in S1040 in fig. 10, eNodeB selects anchor).
Although Kim does not explicitly disclose: “transmitting an instruction to each anchor node in the set of anchor nodes, wherein the instruction transmitted to each other node in the set of anchor nodes is configured to instruct each anchor node to provide positioning support to the node via sidelink between each respective anchor node and the node, and wherein the set of anchor nodes is dynamically selected based on information on the plurality of anchor nodes”, claim limitations are considered obvious by the following rationales.
	Firstly, to consider the obviousness of the claim limitation “transmitting an instruction to each anchor node in the set of anchor nodes, wherein the instruction transmitted to each other node in the set of anchor nodes is configured to instruct each anchor node to provide positioning support to the node via sidelink between each respective anchor node and the node”, recall that Kim explains that the anchor request and separate messages (par. 0187-0188) from eNB to the neighboring UEs could ask to respond if UEs are aware of their positions and capable serving as anchors (par. 0190) which are to relay communications via sidelink (par. 0196) or D2D communication (par. 0201-0203). What’s more, Kim discloses eNodeB for sending a position request to anchor UE to provide position information (S1050 in fig. 10). Since claim does not specifically define what are made of an instruction such as protocol format or fields or bit formats, if teaching from Kim mentioned above were compared to the addressing claim limitations, one of ordinary skill in the art would have considered the claim limitations obvious. To advance the prosecution, further evidence is provided herein. In particular, He teaches that eNB instructs proximity UEs to trigger Type-1 D2D SRS (326 in fig. 13-14; see D2D SRS Type-1 in par. 0054, 0062-0063, 0073, & 0102). Accordingly, one of ordinary skill in the art would have expected the addressing claim limitations to perform equally well with anchor request and positioning request of Kim in view of type-1 D2D SRS triggering of He. See MPEP 2143, KSR  Exemplary Rationale F & G.
	Secondly, to consider the obviousness of the amended claim limitations “wherein the set of anchor nodes is dynamically selected based on information on the plurality of anchor nodes”, initially, it’s important to note that claim does not specifically define what are involved in the claimed feature “dynamically selected based on information”. In fact, Kim discloses eNodeB selection for anchor based on the response from the UE in proximity to the eNodeB’s broadcast (S1020-1030-1040 in fig. 10). Moreover, Kim explains that anchor selection is based on UE-covered protocol for supporting D2D communication based positioning only in the vicinity of a target UE (par. 0200-0203). Accordingly, it could be said that anchor selection in fig. 10 of Kim is performed dynamically. See MPEP 2111. Furthermore, it could be reasonably interpreted “selecting the set of anchor nodes” as “forming a group of nodes”. This kind of teaching of could be seen in He. In particular, He teaches forming channel measurement group CMG for a targeted UE in fig. 20 and adding UEs for dynamically forming CMG in fig. 24.
	For the above reasons, claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify positioning in wireless communication system of Kim by providing sounding reference signal SRS for Device-To-Device D2D communication as taught in He to obtain the claimed invention as specified in the claim. Such a modification would have supported D2D communication to operate using the same frequency carrier for TDM and the different frequency carriers for FDD so that the downlink signals and the uplink signals do not generate interference for each other as suggested in par. 0005 of He.

Claim 2
Kim, in view of He, discloses a  node as claimed in claim 1, wherein the request for positioning support is configured to specify a type of positioning support (Kim, anchor type in fig. 10), and wherein the request for positioning support is transmitted over a link of a type that is dependent on the specified type of positioning support (Kim, D2D anchor type; as claim does not specifically define what a type of positioning support is and what a link is, Kim’s fig. 10 and par. 0201-0203 would read on the claim limitations; additionally, see fig. 13-15 of He).

Claim 3
Kim, in view of He, discloses a node as claimed in claim 1, wherein the request for positioning support is transmitted to the plurality of anchor nodes via the sidelink between the node and each anchor node of the plurality of anchor nodes (Kim, position request transmitted to UEs through D2D communications S1050 in fig. 10 and par. 0195; see fig. 13 of He for SRS type 1 in fig. 13; accordingly, the combination of prior art renders the claim obvious).

Claim 4
Kim, in view of He, discloses a node as claimed in claim 1, wherein the request for positioning support is transmitted via an uplink between a target node and a network node (Kim, uplink and downlink configuration in frame structure type in Table 1 in par. 0058 in view of fig. 10; He, SRS uplink subframe in fig. 2A and par. 0050-0051 in view of fig. 13-15; accordingly, one of ordinary skill in the art would have expected the claimed invention to perform equally well with the combined prior art and the motivation in the rejection of claim 1 should still be applicable).


Claim 5
Kim, in view of He, discloses a node as claimed in claim 1, wherein the set of anchor nodes is selected based on information on the plurality of anchor nodes is received from at least one of the plurality of anchor nodes and a network node (Kim, S1040 in fig. 10 for anchor selection and see par. 0193-0194; since claim does not specifically define what the information is, anchor selection based on location and capability for D2D in fig. 10 of Kim would read on the claim).

Claim 7
Kim discloses a node (eNodeB in fig. 10) for operating in a communication system, the communication system comprising a plurality of anchor nodes (UE1-N in fig. 10 with known location and capability to relay or anchor the messages) having a respective known location and a target node having a location to be determined (a target UE in fig. 10), the node comprising: 
a processor (eNB 2010 in fig. 20); and 
a memory (memory 2012 in fig. 20) storing instructions (algorithm or instructions in fig. 10, 12 & 14 would be stored in memory 2012 to be executed by processor 2011 of fig. 20) that, when executed by the processor, configure the node to perform steps comprising: 
receiving a request (S1010 in fig. 10), from the target node (target UE in fig. 10), for positioning support from an anchor node (UE1-N in fig. 10) of the plurality of anchor nodes (par. 0186); and
after the receiving the request from the target node, selecting a set of anchor nodes of the plurality of anchor nodes for providing positioning support to the target node (after receiving request for positioning from target UE in S1010; eNB performs anchor selection in S1040 in fig. 10, see par. 0193-0195).
Although Kim does not explicitly disclose: “causing an instruction to be transmitted to each anchor node in the set of anchor nodes to instruct each anchor node to provide positioning support to the target node via a sidelink between each respective anchor node of the set of anchor nodes and the target node, wherein the set of anchor nodes is dynamically selected based on information on the plurality of anchor nodes”, the claim limitations are considered obvious.
	Firstly, to consider the obviousness of the claim limitation “causing an instruction to be transmitted to each anchor node in the set of anchor nodes to instruct each anchor node to provide positioning support to the target node via a sidelink between each respective anchor node of the set of anchor nodes and the target node”, recall that Kim explains that the anchor request and separate messages (par. 0187-0188) from eNB to the neighboring UEs could ask to respond if UEs are aware of their positions and capable serving as anchors (par. 0190) which are to relay communications via sidelink (par. 0196) or D2D communication (par. 0201-0203). What’s more, Kim discloses eNodeB for sending a position request to anchor UE to provide position information (S1050 in fig. 10). Since claim does not specifically define what are made of an instruction such as protocol format or fields or bit formats, if teaching from Kim mentioned above were compared to the addressing claim limitations, one of ordinary skill in the art would have considered the claim limitations obvious. To advance the prosecution, further evidence is provided herein. In particular, He teaches that eNB instructs proximity UEs to trigger Type-1 D2D SRS (326 in fig. 13-14; see D2D SRS Type-1 in par. 0054, 0062-0063, 0073, & 0102). Accordingly, one of ordinary skill in the art would have expected the addressing claim limitations to perform equally well with anchor request and positioning request of Kim in view of type-1 D2D SRS triggering of He. See MPEP 2143, KSR  Exemplary Rationale F & G.
	Secondly, to consider the obviousness of the amended claim limitations “wherein the set of anchor nodes is dynamically selected based on information on the plurality of anchor nodes”, initially, it’s important to note that claim does not specifically define what are involved in the claimed feature “dynamically selected based on information”. In fact, Kim discloses eNodeB selection for anchor based on the response from the UE in proximity to the eNodeB’s broadcast (S1020-1030-1040 in fig. 10). Moreover, Kim explains that anchor selection is based on UE-covered protocol for supporting D2D communication based positioning only in the vicinity of a target UE (par. 0200-0203). Accordingly, it could be said that anchor selection in fig. 10 of Kim is performed dynamically. See MPEP 2111. Furthermore, it could be reasonably interpreted “selecting the set of anchor nodes” as “forming a group of nodes”. This kind of teaching of could be seen in He. In particular, He teaches forming channel measurement group CMG for a targeted UE in fig. 20 and adding UEs for dynamically forming CMG in fig. 24.
	For the above reasons, claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify positioning in wireless communication system of Kim by providing sounding reference signal SRS for Device-To-Device D2D communication as taught in He to obtain the claimed invention as specified in the claim. Such a modification would have supported D2D communication to operate using the same frequency carrier for TDM and the different frequency carriers for FDD so that the downlink signals and the uplink signals do not generate interference for each other as suggested in par. 0005 of He.

Claim 8
Kim, in view of He, discloses a node as claimed in claim 7, wherein the set of anchor nodes of the plurality of anchor nodes is selected form anchor nodes that are all located within a cell served by a single base station (see fig. 18-11 of Kim for having only eNB as a cell; thus it reads on the claim unless claim further specifically recite how a single base station involves).

Claim 9
Kim, in view of He, discloses a node as claimed in claim 7, wherein the set of anchor node the plurality of anchor nodes is selected from anchor nodes that are located in two or more cells (Kim, fig. 5 depicting the target UE surrounded by 3 cells; see par. 0192-0203 for anchor selection), wherein at least one of the two or more cells is served by a different base station from other cells of the two or more cells (claim does not specifically define what are involved in selection and how two or more cells are included in selection, for instance, different system cells or the same system cells; accordingly, with anchor selection scenarios from fig. 10, 12 & 14 of Kim and the condition explained in fig. 5 of Kim, one of ordinary skill in the art would have expected the claim to perform equally well with the combination of the prior art Kim and He since some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention; MPEP 2143, KSR Rationale G).

Claim 15
	Claim 15 is a method claim corresponding to a device or an apparatus claim 1. All of the limitations in claim 15 are found reciting the same scopes of the respective limitations in claim 1. Accordingly, claim 15 is considered obvious by the same rationales applied in the rejection of claim 1 set forth above.

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of He and Levin et al. Pub. No.: US 2016/0252622 A1.

Claim 6
Although Kim, in view of He, does not disclose “a node as claimed in claim 1, wherein the memory stores further instructions that, when executed by the processor, configure the node to perform steps further comprising transmitting a termination instruction, after a location of the node has been determined with a predetermined accuracy, wherein the termination instruction causes the anchor nodes to cease providing the node with positioning support”, claim 6 is considered obvious by the following rationales.
	Initially, Kim in view of He discloses a location of the node has been determined with a predetermined method (fig. 10, 12 & 14). In particular, Levin teaches disconnect command from GNSS cellular less device to cellular device with A-GNSS (328 in fig. 3 and par. 0134). Accordingly, one of ordinary skill in the art would have expected the claim to perform equally with the combination of Kim in view of He and Levin.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify positioning in wireless communication system of Kim in view of He by providing assisted global navigation satellite system information as taught in Levin. Such a modification would have enabled a GNSS device to interact with a remote location server via a cellular device with A-GNSS for receiving assistance data so that location determination could be performed in a reduced time with better accuracy and better satellite reception sensitivity as suggested in par. 0004 of Levin.

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAN HTUN/
Primary Examiner, Art Unit 2643